Title: From George Washington to Alexander McDougall, 15 July 1781
From: Washington, George
To: McDougall, Alexander


                  Dear Sir
                     
                     Head Quarters near Dobbs’s ferry July 15th 1781
                  
                  I received your’s with the returns enclosed.  I have desired General Schuyler to forward to West Point with all possible dispatch, the boats that are at present fit for Service.
                  Immediately upon their arrival at your post, I wish you to have them safely moored in some convenient Cove, and Guarded in such a manner, as will effectually prevent any person from useing them (or the oars, plank &c. that may be sent with them) on any pretence whatever.  I am Dear Sir your most Obedt Servt
                  
                     Go: Washington
                  
               